ae

_-# * AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ JUDGMENT INA CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Juan Ezequiel Velasco-Roque Case Number: 3:19-mj-24219
- Julie A Blair

 

 

Defendant's Attorney,

FILED

REGISTRATION NO. 90919298

 

 

 

 

 

 

 

THE DEFENDANT: © : OCT 18 2019
XX pleaded guilty to count(s) 1 of Complaint CLERK_US_pisTRIET eat
C? was found guilty to count(s) SOUTHE HERN DI DIST TRICT OF CALIFORNIA
after a plea of not guilty. - DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
L} Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

rise SERVED [J days

Assessment: $10 WAIVED Fine: WAIVED
X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

 

 

    

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, October 18, 2019
Date of Imposition of Sentence

Received “™ \ By Oo” | LEZ |

DUSM | HONORABLE BARRY M, KURREN
UNITED STATES MAGISTRATE JUDGE

 

L} Court recommends defendant be deported/removed with relative, charged in case

 

Clerk’s Office Copy : oe / 3:19-mj-24219. |

 
